IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39601

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 348
                                                  )
       Plaintiff-Respondent,                      )     Filed: January 29, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
THOMAS MICHAEL CHEW,                              )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Thomas Michael Chew was convicted of stalking in the first degree, Idaho Code § 18-
7905. The district court imposed a five-year determinate sentence and retained jurisdiction. At
the conclusion of the retained jurisdiction program, the district court relinquished jurisdiction
and ordered execution of Chew’s sentence, sua sponte reducing it to a unified five-year term with
four years determinate. Chew appeals the district court’s decision to relinquish jurisdiction.
       The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Lee, 117 Idaho 203,
205-06, 786 P.2d 594, 596-97 (Ct. App. 1990).           It follows that a decision to relinquish
jurisdiction will not be disturbed on appeal except for an abuse of discretion. State v. Chapman,


                                                 1
120 Idaho 466, 472, 816 P.2d 1023, 1029 (Ct. App. 1991). Idaho Code § 19-2521 sets out the
criteria a court must consider when deciding whether to grant probation or impose imprisonment.
A decision to deny probation will not be held to represent an abuse of discretion if the decision is
consistent with the Section 19-2521 standards. State v. Merwin, 131 Idaho 642, 962 P.2d 1026
(1998). The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. Therefore, we hold that the district
court did not abuse its discretion.
       The order relinquishing jurisdiction is affirmed.




                                                 2